DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,188,410. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1, 9, and 12, ‘410 claims (via practice of a method) an ultrasound catheter system (see Clm. 5) comprising:
	A catheter having at least one ultrasonic element (Clm. 5);
	A control system (Clm. 5) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (Clm. 5);

	Regarding Claims 3, 11, and 14, the 112(b) rejection of Claim 3 notwithstanding, ‘410 claims that the power parameter may be varied randomly between a maximum value and a minimum value (Clm. 5).
	Regarding Claims 19, 25, and 31, ‘410 claims the control system to be configured to vary pulse repetition frequency between a bounded maximum and a bounded minimum (Clm. 5).
	Regarding Claim 20, 26, and 32, ‘410 claims the control system is configured to vary pulse width randomly within a bounded range (Clm. 5).
	Regarding Claim 21, 27, and 33, ‘410 claims the control system is configured to vary pulse repetition interval randomly within a bounded range (Clm. 5).
	Regarding Claims 22-23, 28-29, and 34-35, ‘410 fails to specifically claim the exact range of the peak power. However, the instantly claimed ranges (i.e. 5-20 watts and 8-16 watts) are not found to advance the claims over those of the ‘410 patent inasmuch as peak power is clearly demonstrated to be a result effective variable whereby discovering the optimal or workable range of this peak power extends naturally from the claims (Clm. 5) of the ‘410 patent with only routine and customary experimentation.


Claim 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,182,833. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1, 9, and 12, ‘833 claims (see Clm. 1, 6) an ultrasound catheter system (by way of controlling its use) comprising a catheter having at least one ultrasonic element (Clm. 1 or 6);
	A control system (Clm. 1 or 6) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (Clm. 1 or 6);
	Wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly at least one of the power parameters (Clm. 1 or 6), wherein the power parameter is selected from the group consisting of peak power, pulse repetition frequency, pulse width, and pulse repetition interval (Clm. 2 or 7).
	Regarding Claims 3, 11, and 14, ‘833 claims varying the power parameter randomly between a maximum value and a minimum value (Clm. 3 or 8).

	Regarding Claims 22-23, 28-29, and 34-35, ‘410 fails to specifically claim the exact range of the peak power. However, the instantly claimed ranges (i.e. 5-20 watts and 8-16 watts) are not found to advance the claims over those of the ‘410 patent inasmuch as peak power is clearly demonstrated to be a result effective variable whereby discovering the optimal or workable range of this peak power extends naturally from the claims (Clm. 5) of the ‘410 patent with only routine and customary experimentation.
	Regarding Claims 24, 30, and 36, ‘410 fails to specifically claim the range of pulse repetition frequency. However, the instantly claimed range (i.e. 1-3 MHz) is not found to advance the claims over those of the ‘410 patent inasmuch as pulse repetition frequency is clearly demonstrated to be a result effective variable whereby discovering the optimal or workable range of this repetition frequency extends naturally from the claims (Clm. 5) of the ‘410 patent with only routine and customary experimentation. 


Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,192,391. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1, 9, and 12, ‘391 claims an ultrasound catheter system (Clm. 1) comprising:
	A catheter having at least one ultrasonic element (Clm. 1);
	A control system configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (Clm. 1);
	Wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly at least one of the power parameters of the ultrasonic element (see Clm. 1 and 3), wherein the power parameter is selected from the group consisting of peak power, pulse repetition frequency, pulse width, and pulse repetition interval (Clm. 1).
Regarding Claims 3, 11, 14, 19-21, 25-27, and 31-33, ‘391 claims (Clm. 1) controlling the various parameters between a maximum value and minimum value, whereby extension of such maximums and minimums to each and every of the listed power parameters is within the metes and bounds of the claims.
Regarding Claims 22-23, 28-29, and 34-35, ‘391 fails to specifically claim the exact range of the peak power. However, the instantly claimed ranges (i.e. 5-20 watts and 8-16 watts) are not found to advance the claims over those of the ‘391 patent 
	Regarding Claims 24, 30, and 36, ‘391 fails to specifically claim the range of pulse repetition frequency. However, the instantly claimed range (i.e. 1-3 MHz) is not found to advance the claims over those of the ‘391 patent inasmuch as pulse repetition frequency is clearly demonstrated to be a result effective variable whereby discovering the optimal or workable range of this repetition frequency extends naturally from the claims (Clm. 1 and 3) of the ‘410 patent with only routine and customary experimentation. 

Claim(s) 1, 3, 9, 11-12, 14, 19-36 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 9,849,273. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claims 1, 9, and 12, ‘273 claims an ultrasound catheter system (Clm. 1) comprising:
	A catheter having at least one ultrasonic element (Clm. 1);
	A control system configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (Clm. 1);
	Wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly at least one of the power parameters of the ultrasonic 

Regarding Claims 3, 11, 14, 19-21, 25-27, and 31-33, ‘273 claims (Clm. 1) controlling the various parameters between a maximum value and minimum value, whereby extension of such maximums and minimums to each and every of the listed power parameters is within the metes and bounds of the claims. 
Regarding Claims 22-23, 28-29, and 34-35, ‘273 fails to specifically claim the exact range of the peak power. However, the instantly claimed ranges (i.e. 5-20 watts and 8-16 watts) are not found to advance the claims over those of the ‘273 patent inasmuch as peak power is clearly demonstrated to be a result effective variable whereby discovering the optimal or workable range of this peak power extends naturally from the claims (Clm. 1 and 3) of the ‘273 patent with only routine and customary experimentation.
	Regarding Claims 24, 30, and 36, ‘273 fails to specifically claim the range of pulse repetition frequency. However, the instantly claimed range (i.e. 1-3 MHz) is not found to advance the claims over those of the ‘273 patent inasmuch as pulse repetition frequency is clearly demonstrated to be a result effective variable whereby discovering the optimal or workable range of this repetition frequency extends naturally from the claims (Clm. 1 and 3) of the ‘273 patent with only routine and customary experimentation. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24, 30, 36 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement and the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention and which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Regarding Claims 24, 30, and 36, Applicant recites the limitation “wherein the pulse repetition frequency is selected from between 1 MHz and 3MHz”. However, the originally filed detailed disclosure fails to support this particularly limitation such that the limitation satisfies neither the written description requirement nor the enablement requirement.

 	There is no suggestion in the detailed disclosure that MHz scale pulse repetition frequencies should be attempted, there are no working examples with such high pulse repetition frequencies implemented, and there is no clear indication that the device would even function if pulse repetition frequencies 75,000x larger than those explicitly implemented in practice (Par. 101) were attempted. Even when theoretical limits of PRF are discussed these max out at 150 Hz (Par. 92) – a number far lower than the claimed range. Inasmuch as such a pulse repetition frequency is not understood to result in the construction of a working invention in accordance with the as filed detailed disclosure the merit of these claims cannot be determined.
	Examiner notes the 16 April 2019 claim set which contains the aforementioned claims was not originally filed and therefore cannot be considered to satisfy the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, Applicant references an “acoustic parameter”. However, no previous “acoustic parameter” has been recited in Claim 3 or parent Claim 1. Claim 1 does recite a “power parameter” which is part of an ultrasonic (RE: acoustic) energy profile, however it is unclear of Claim 3 is a typographical error meant to refer to the “power parameter” is attempting to further require an additional acoustic parameter, which is randomly controlled irrespective of control of the “power parameter”. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 12 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent No. 6,319,220 (“Bylsma”).
	Regarding Claim 12, Bylsma discloses an ultrasound therapeutic system (1) comprising: 
	an ultrasonic delivery device (30- Abstract));
	having at least one ultrasonic element (RE: a “transducer”);  and 
	a control system (10) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy (Col. 5, Ln. 2-6);  
	wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly at least one of the power parameters of the at least one ultrasonic element, wherein the power parameter is selected from the group consisting of peak power, pulse repetition frequency, pulse width, and pulse repetition interval (Col. 5, Ln. 2-31). 
	Regarding Claims 14 and 31-33, Examiner submits that it is inherent, with respect to the controller of Bylsma, for the power parameters to be controlled “randomly” will be varied randomly “between” a maximum value and a minimum value. Specifically, it is understood that none of the parameters cited by Bylsma which will be randomly varied can be infinitely produced by a control console – i.e. there will always be a minimum value and a maximum value which can be produced by the system as governed by either programming of the console or the physical limitations of the controller/transducer combination. As such, ALL parameters which are randomly varied by the controller of Bylsma will necessarily be varied to different values within a maximum and minimum range. These will include pulse repetition frequencies which .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 9, 11, 12, 14, 19-21, 25-27, 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Publication No. 2004/0133254 (“Sterzer”) in view of U.S. Patent No. 6,319,220 (“Bylsma”).
	Regarding Claims 1, 9, and 12, Sterzer discloses an ultrasound catheter system (Fig. 1, Par. 42) which is used to treat diseases tissue (Par. 2), Sterzer discloses the system to comprise:

	A control system (110) configured to generate power parameters which drive the ultrasonic element to generate ultrasonic energy in accordance with the parameters (see Par. 42, wherein the microwave generating antenna is replaced with an ultrasonic transducer thereby necessitating the controller 110 to be embodied as an ultrasonic control system);
	Wherein the controller is configured to implement protocols in a control routine to control the power parameters in a directed manner (Par. 42 – RE: “pulsed radiated energy” and “frequency-modulated”).
	Sterzer discloses the invention substantially as claimed except that the power parameter is controlled in a non-linear fashion and that the non-linearly controlled parameter is selected from the group consisting of “peak power, pulse repetition frequency, pulse width, and pulse repetition interval”. Sterzer does explicitly recite that the system should “avoid the unwanted generation of standing waves” – although Sterzer only contemplates using “frequency-modulation” to avoid such waves and not non-linear power modulation (Par. 42).
	However, Bylsma discloses that in ultrasound producing medical system (1) standing waves can be avoided by providing a “random-pulse mode” (Col. 3, Ln. 12-30), a non-linearly varied control routine as part of a non-linear protocol. Bylsma indicates that the randomly varied power parameters may include randomly varied pulse repetition interval/frequency (RE “a pulse sequence varies randomly” and “the pulses per second varies randomly” – see Col. 2, Ln. 45-53 – Fig. 6, 7, 8), randomly 
	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the controller of the invention of Sterzer to implement non-linear power parameter modulation as part of a programmed control protocol/routine providing for non-linear, random control of peak power, pulse repetition frequency, pulse width, and pulse repetition interval, as disclosed by Bylsma, in order to provide a known pulse modulation routine that desirably limits the creation of standing waves (see Bylsma) which are disclosed by Sterzer as being undesireable.
 
	Regarding Claims 3, 11, 14, 19-21, 25-27, 31-33, Examiner submits that it is inherent, when implementing the modifications to Sterzer in view of Bylsma, that the “acoustic” (RE: power) parameter to be controlled “randomly” will be varied randomly “between” a maximum value and a minimum value. Specifically, it is understood that none of the parameters cited by Bylsma which will be randomly varied can be infinitely produced by a control console – i.e. there will always be a minimum value and a maximum value which can be produced by the system as governed by either programming of the console or the physical limitations of the controller/transducer combination. As such, ALL parameters which are randomly varied by the controller of Sterzer, in view of Bylsma, will necessarily be varied to different values within a maximum and minimum range. These will include pulse repetition frequencies which are bounded by maximum and minimum limits, pulse widths which are limited with a .

Claim(s) 1, 3, 9, 11, 12, 14, 19-21, 25-27, 31-33 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,447,509 (“Mills) in view of U.S. Patent No. 6,203,537 (“Adrian”) and U.S. Patent No. 6,319,220 (“Bylsma”).
	Regarding Claims 1, 9, and 12, Mills discloses an ultrasound catheter system (generally Fig. 1) comprising: 
	a catheter (10) having at least one ultrasonic element (14);  
	a control system (16) configured to generate power parameters that drive the at least one ultrasonic element to generate ultrasonic energy to implement a protocol of a control routine which varies power parameters of the ultrasonic element in a modulated fashion (see Fig. 3-5; Col. 6, Ln. 6-17).
	Mills discloses the invention substantially as claimed except for explicitly disclosing whether these pulses are varied in a linear or non-linear fashion. However, Adrian discloses that such acoustic ablative catheters “suffer from the problem of standing waves along the length of the wire, and of heat at nodes of the standing wave pattern” (Col. 1, Ln. 27-44). As such, the ordinary artisan would have found it obvious to seek solutions to the catheter of Mills to the creation of “standing waves” in order improve efficiency by preventing heating losses at the nodes (see Adrian) thereby reducing power consumption of the device necessary to disrupt plaque at the target site as well as limiting damage to the patient’s vasculature at the locations of the nodes.

	It would have been obvious for a person having ordinary skill in the art at the time the invention was made to modify the controller of the invention of Mills to implement non-linear power parameter modulation as part of a programmed control protocol/routine providing for non-linear, random control of peak power, pulse repetition frequency, pulse width, and pulse repetition interval, as disclosed by Bylsma, in order to provide a known pulse modulation routine that desirably limits the creation of standing waves (see Bylsma) which are disclosed by Adrian as being undesireable.
	Regarding Claims 3, 11, 14, 19-21, 25-27, 31-33, Examiner submits that it is inherent, when implementing the modifications to Mills in view of Bylsma, that the “acoustic” (RE: power) parameter to be controlled “randomly” will be varied randomly “between” a maximum value and a minimum value. Specifically, it is understood that none of the parameters cited by Bylsma which will be randomly varied can be infinitely produced by a control console – i.e. there will always be a minimum value and a maximum value which can be produced by the system as governed by either programming of the console or the physical limitations of the controller/transducer .

Claim(s) 22-23, 28-29, 34-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 5,447,509 (“Mills) in view of U.S. Patent No. 6,203,537 (“Adrian”) and U.S. Patent No. 6,319,220 (“Bylsma”) as applied above, and further in view of U.S. Patent No. 5,163,421 (“Bernstein”).
	Regarding Claims 22-23, 28-29, 34-35, Mills, as modified, discloses the invention substantially as claimed except for explicitly suggesting the peak power which should be delivered by the catheter. While power is understood to be a result effective variable for the purposes of disrupting occlusive/thrombogenic materials, Mills fails to contemplate any general range or values for the power modulated by the disclosed controller. However, Bernstein discloses a related ultrasonic catheter system (Fig. 1) likewise directed for disrupting plaque/clots/occlusive materials within the vasculature, whereby Bernstein explicitly suggests that the power generator should be “capable of delivering at least about 5 to 15 watts in output power” (Col. 3, Ln. 56-63). As such, Examiner submits the range specified by Bernstein sets forth a general range (which overlaps substantially with Applicant’s claimed range) to serve as a starting point for routine and customary experimentation and optimization to determine the optimal peak .

Claim(s) 9, 11, 25-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,319,220 (“Bylsma”) in view of U.S. Patent No. 4,933,843 (“Scheller”).
	Regarding Claim 9, Examiner notes the breadth of the claim as providing “a control system for and ultrasound catheter…” whereby the “catheter” is not specifically required by the instant claim, nor is any specific hardware recited which would render the “control system” exclusively tied to any particular catheter. As such, Examiner submits that the control system of Claim 9 could have many different utilities whereby the functional use of control system to be paired with “an ultrasound catheter” only requires a capability to interface with a hypothetical ultrasound catheter of any suitable construction.
	For example, Bylsma discloses an ultrasonic control system (10) which while directed toward a phacoemulsification probe could be used to power/control a catheter with a compatible ultrasonic transducer. Specifically, while Bylsma does not explicitly disclose that control cable (19) is releasably received within a corresponding port on 
	In performing such a modification ANY ultrasonic implement with a suitable connector and compatible transducer (whether mounted on a phacoemulsification probe, a catheter, or even an ex vivo probe) is capable of interfacing with the controller to be driven thereby. The console, itself, doesn’t differentiate between the intended use of the ultrasonic implement and will send control signals irrespective of whether the ultrasonic implement is inserted into the eye, vasculature, applied ex vivo, or inserted to any endoluminal passage of the body. No explicit rationale is provided to construct and affix a catheter to the controller, but Examiner asserts that no such express modification is necessary to satisfy the metes and bounds of the instant claim which are only concerned with capabilities of the controller and does not seek to provide the actual inclusion of a catheter system.

	wherein the control system is configured to implement a non-linear protocol in a control routine to vary non-linearly at least one of the power parameters of the at least one ultrasonic element, wherein the power parameter is selected from the group consisting of peak power, pulse repetition frequency, pulse width, and pulse repetition interval (Col. 5, Ln. 2-31). 
	Regarding Claims 11 and 25-27, Examiner submits that it is inherent, with respect to the controller of Bylsma, for the power parameters to be controlled “randomly” will be varied randomly “between” a maximum value and a minimum value. Specifically, it is understood that none of the parameters cited by Bylsma which will be randomly varied can be infinitely produced by a control console – i.e. there will always be a minimum value and a maximum value which can be produced by the system as governed by either programming of the console or the physical limitations of the controller/transducer combination. As such, ALL parameters which are randomly varied by the controller of Bylsma will necessarily be varied to different values within a maximum and minimum range. These will include pulse repetition frequencies which are bounded by maximum and minimum limits, pulse widths which are limited with a maximum and minimum range, and pulse repetition intervals that are bounded by a maximum and minimum range.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R CARPENTER whose telephone number is (571)270-3637. The examiner can normally be reached Mon. to Thus. - 7:00AM to 5:00PM (EST/EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEVIN SIRMONS can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/10/2021